DETAILED ACTION
Claims 1-23 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 62/619,154 filed 1/19/2018 and PCT US2019/01479 is acknowledged, however written description support for varying display size data inputs in claim 4, using voice-commands for medial inputs in claim 5, mirroring displays in claim 8, controlling a cursor in claim 13, scrolling text from an instructor which is translated in claims 14 and 15, receiving audience responses in claim 19, remote access and control in claims 20-21, and interactive frequently asked questions in claim 22 are provided only in the currently filed application and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Parent applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for these claimed features) in order for the earlier priority date to be recognized for the claims noted above. 
Applicant’s claim for the benefit of a prior-filed provisional application 62/619,154 filed 1/19/2018 is acknowledged and satisfied in full for all claims other than those noted above, barring any rejections under §112(a) herein. 
Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01. See pages 2, 3, 11, etc.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Objections
Claims 2-22 and dependents thereof are objected to because of the following informalities: 
Claims 2-22 recite “the real time, multiple input display of Claim…” which should read” the real time, multiple input clinical display system of Claim …” for completeness.
Claims 11 and 12 recite “the system” which should read “the multiple input clinical display system” for completeness.
Claims 13, 14, 18, 21, 22 recite “the display” which should read “the real time multiple input display” for completeness.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the artificial intelligence utilized for image an clinical data interpretation of synchronized real time input. Examples in the specification on page 15 merely citing IBM Watson and other AI units, however a description of how IBM Watson is applied to two real time inputs to generate a clinical diagnosis is not provided in the specification. To remedy such issue, examiner suggests removing the limitations from the claim or pointing to where the algorithm for how the cited resources are utilized to provide a clinical diagnosis on two synchronized input streams is disclosed in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 18, 20-22, and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 










Claim 5 recites the limitation "the multiple medical inputs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5
Claim 5, 8, 21, and 22 the term "may" which renders the claims indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 18 recites the limitation "the AI clinical data interpretation" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20 recites the limitation "the display information" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al. (US Pub. 2016/0048635 A1).
In re Claim 1, Warner et al. discloses: A real time, multiple input clinical display system (at least at Figure 1-3, wherein inputs from multiple devices are received and displayed on various sectors of a display screen for use during a procedure and/or of monitoring a patient’s status) comprising: 
a multi-sector matrix screen; the multi-sector matrix screen having multiple screen sectors (at least at Figure 1-3 and [0019]-[0046], wherein each area (311-321) is a sector displaying information from an input device); 5wherein the multi-sector matrix screen is configured to display multiple data inputs within the multiple screen sectors simultaneously (at least at Figure 1-3 wherein the screen displays the multiple .
In re Claim 2, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. further discloses: wherein the multiple data inputs comprise real time patient diagnostic information (at least at Figure 1-3, and [0022], [0028], [0038], wherein the data obtained by the system and output to viewers includes information capable of aiding a user in forming a diagnosis of the patient’s condition such as blood pressure, ultrasound images, etc.).
In re Claim 3, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. further discloses: wherein the multiple data inputs comprise previously recorded material (at least at Figure 1-3, and [0211], wherein the patient information that is displayed includes information which has been previously recorded such as the patient’s age, portrait, etc. and is displayed on screen along with the live data feeds).
In re Claim 4, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. further discloses: wherein the display size of data inputs shown within the multiple screen sectors is variable (at least at Figure 1-3, [0043], and (325) wherein the position and sizing of the display sectors is configurable by the user using a mouse).
In re Claim 5, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. further discloses: wherein at least one of the multiple medical inputs may be input via voice-command (at least at [0029], [0068], [0110], wherein the operator may provide voice commands to change which display sectors are shown on the user interface).
In re Claim 8, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. further discloses: wherein data inputs from extraneous device may be mirror on at least one screen sector of the multi-sector matrix (at least at Figure 4, 10 and ¶ [0108]-[0115], wherein the screen contents from other devices (130, 134) can be mirrored to screen sectors within the multi sector display in Figure 3).
In re Claim 9, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. further discloses: wherein the multiple 35 COLUMBIA 1696987v5data inputs include real time medical diagnostic analysis of a patient shown simultaneously with previously obtained diagnostic information of the patient (at least at Figure 1-3, and [0211], wherein the patient information that is displayed includes information which has been previously recorded such as the patient’s age, portrait, etc. and is displayed on screen along with the live data feeds from the patient).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. as applied to claim 1 in view of Dunbar et al. (US Pub. 2011/0196235 A1).
In re Claim 6, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. further discloses: wherein the multiple data inputs include, at least, […]real-time ultrasound scanning images […] (at least at Figure 3, wherein ultrasound images are provided in (130, 217), etc.).
Warner et al. is arguably silent on comparing ultrasound images to previously recorded instructor input, but Dunbar et al. teaches: [a medical apparatus, comprising] wherein the multiple data inputs include, at least, a side-by-side comparison of real-time ultrasound scanning images and an instruction input (at least at Figure 4 and [0050]-[0052] and the abstract wherein live ultrasound images (7) are display next to demonstration clips of how to correctly perform an ultrasound measurement in (27-29)). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to provide side by side comparison videos of an instructor performing an ultrasound to inform the user on how to correctly perform the measurement, as taught by Dunbar et al., for the purpose and benefit of increasing the pedagogic value of the system and increasing the likelihood that the operator correctly performs the ultrasound measurement.
In re Claim 7, the previous combination of Warner et al. and Dunbar et al. as applied to claim 6 discloses the claimed invention as shown above. Warner et al. is arguably silent on comparing ultrasound images to previously recorded instructor input, but Dunbar et al. teaches: [a medical apparatus, comprising] wherein the instructional input is an instruction video displaying property ultrasound scanning 20technique (at least at Figure 4 and [0050]-[0052] and the abstract wherein live ultrasound images (7) are display next to demonstration clips of how to correctly perform an ultrasound measurement in (27-29)). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to provide side by side comparison videos of an instructor performing an ultrasound to inform the user on how to correctly perform the measurement, as taught by Dunbar et al., for the purpose and benefit of increasing the pedagogic value of the system and increasing the likelihood that the operator correctly performs the ultrasound measurement.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. as applied to claim 1 in view of Heron et al. (US Pub. 2009/0149749 A1).
In re Claim 10, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but Dunbar et al. teaches: [a medical apparatus, comprising] wherein display speed of the multiple data inputs on the multiple screen sectors is variable (at least at [0018], [0041], [0048], Figure 4, etc., wherein the playback speed of sectors of the display can be altered during playback). 
Warner et al. to variable speed playback, as taught by Heron et al., for the purpose of enabling users to review captured data at a slower speed for the benefit of enabling users to more precisely analyze inputs and reach more accurate or insightful conclusions as to the patient’s condition. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. as applied to claim 1 in view of Shinohara (US Pub. 2019/0200887 A1)1.
In re Claim 11, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. further discloses: wherein the multiple data inputs displayed are recorded by the system (at least at ¶ [0035]-[0036], wherein the recording system (120) records data from the multiple data sources in an event log).
Warner et al. is arguably silent on saving the multiple data inputs recieved, but Shinohara et al. teaches: [a medical input recording apparatus, comprising] wherein the multiple data inputs displayed are recorded by the system (at least at Figure 5 and Figure 7-8 wherein multiple data input from multiple sectors of the display are recorded during a procedure and later retrieved for analysis by a user. See also [0050]-[0052], etc.). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to prsave the multiple data inputs received, as taught by Shinohara, for the purpose of saving the data for later playback or record keeping for the benefit of enabling later review of the data for more detailed medical analysis and increasing the extensibility of the system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. as applied to claim 1 in view of Florencio (US Pub. 2016/0336022 A1).
In re Claim 12, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. further discloses: wherein the system comprises [] speakers (at least at ¶ [0029] and [0034]).
Warner et al. is arguably silent on the speakers being parametric speakers, but Florencio et al. teaches: [a speaker device for outputting audio information, comprising] wherein the system comprises parametric speakers (at least at [0002]-[0008] and [0026], wherein parametric speakers are used to provide the audio information to the user). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to use parametric speakers to output audio information, as taught by Florencio et al., for the purpose of reducing the energy consumption utilized by the speakers and increasing the privacy of the messages that are delivered for the benefit of increasing the energy efficiency of the system and preventing others such as the patient from overhearing messages from the system which may concern them (See also [0007]-[0008] of Florencio et al.).
Claims 13, 20, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. as applied to claim 1 in view of Webb et al. (US Pub. 2001/0037366 A1).
In re Claim 13, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but Webb et al. teaches: [a medical system, comprising] wherein control of a 10cursor associated with the display can be transferred from one user to another user (at least at Figure 10 and ¶ [0048], [0071]-[0079], etc. wherein a remote medical expert may access the computer of a clinician performing a test on a patient and control their cursor to perform operations. See [0077] explicitly). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to enable control of the cursor of the display by a remote specialist, as taught by Webb et al., for the purpose of enabling a remote expert to control the computer device for the benefit of ensuring the correct inputs are being provided by a local user and that the device is being used for effective diagnostics.
In re Claim 20, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but Webb et al. teaches: [a medical system, comprising] wherein remote access to the display information is provided (at least at Figure 10 and ¶ [0048], [0071]-
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to enable control of the cursor of the display by a remote specialist, as taught by Webb et al., for the purpose of enabling a remote expert to control the computer device for the benefit of ensuring the correct inputs are being provided by a local user and that the device is being used for effective diagnostics.
In re Claim 21, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but Webb et al. teaches: [a medical system, comprising] wherein input and 5control of the display may be via remote control (at least at Figure 10 and ¶ [0048], [0071]-[0079], etc. wherein a remote medical expert may access the computer of a clinician performing a test on a patient and control their cursor to perform operations). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to enable control of the cursor of the display by a remote specialist, as taught by Webb et al., for the purpose of enabling a remote expert to control the computer device for the benefit of ensuring the correct inputs are being provided by a local user and that the device is being used for effective diagnostics.
Claims 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. as applied to claim 1 in view of Rosenblat III et al. (US Pub. 2014/0204190, in further view of Onishi (US Pub. 2011/0213607 A1).
In re Claims 14 and 15, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but Onishi teaches: [a video conferencing system, comprising] wherein an [remote participant’s] oral presentation of information is shown as scrolling text on the display; wherein the [remote participant’s] oral presentation is translated into at least one other language and this 15language is displayed as scrolling text on the display (at least at Figure 4, 11, and ¶ 0057], [0170]-[0178], [0180], wherein a video conference is established between participants and shown on the display, wherein words spoken by participants are translated and displayed as scrolling text in a window view). Rosenblat III et al. teaches: [a medical advisement system] wherein a remote medical expert instructor engages in an voice based video chat with a local physician (at least at [0101], [0197], [0243], etc.). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to have a medical specialist engage in a video call with a user of the system, as taught by Rosenblat III et al., for the purpose of enabling a remote expert to provide advise to the local user for the benefit of aiding the user in performing the diagnosis tics procedure correctly and accurately assessing the patient’s condition and for the conversation with the medical instructor to include a scrolling speech to text translation window, as taught by Onishi¸ for the purpose of enabling the user to have a complete transcript of the interaction in a language that they understand for the benefit of increasing the user’s ability to fully comprehend the conversation and make the appropriate medical decision/actions.
In re Claim 19, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but Onishi teaches: [a video conferencing system, comprising] wherein audience responses are displayed in at least one multiple screen sector (at least at Figure 4, 11, and ¶ 0057], [0170]-[0178], [0180], wherein a video conference is established between participants and shown on the display, wherein words spoken by participants are translated and displayed as scrolling text in a window view). Rosenblat III et al. teaches: [a medical advisement system] wherein a remote medical expert instructor engages in an voice based video chat with a local physician (at least at [0101], [0197], [0243], etc.). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to have a medical specialist engage in a video call with a user of the system, as taught by Rosenblat III et al., for the purpose of enabling a remote expert to provide advice to the local user for the benefit of aiding the user in performing the diagnosis tics procedure correctly and accurately assessing the patient’s condition and for the conversation with the medical instructor to include a scrolling speech to text translation window including the instructor’s responses, as taught by Onishi¸ for the purpose of enabling the user to have a complete transcript of the interaction in a language that they understand for the benefit of .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. as applied to claim 1 in view of Gao et al. (US Pat. 9,589,374 B1).
In re Claim 16, Warner et al. as applied to claim 1 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but Gao et al. teaches: [a medical diagnostic system, comprising] wherein artificial intelligence (Al) is utilized for image and clinical data interpretation of the multiple data inputs (at least at Col. 1:65 – Col. 2:35, wherein the system utilizes an AI to analyze clinical image data of a patient to generate a real time medical diagnosis). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to enable AI diagnosis of the multiple inputs, as taught by Gao et al., for the purpose of providing an automated form of analysis for the benefit of ensuring consistent and accurate diagnoses are obtained by the system and increasing the likelihood of a correct diagnosis of medical conditions.
In re Claim 17, the previous combination of Warner et al. and Gao et al. as applied to claim 16 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but Gao et al. teaches: [a medical diagnostic system, comprising] wherein clinical data 20from two or more real time, synchronized inputs is interpreted with Al (at least at Col. 1:65 – Col. 2:35, and 10:47-11:5 wherein the system utilizes an AI to analyze clinical image data of a patient in real time to generate a medical diagnosis report). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to enable AI diagnosis of the multiple inputs, as taught by Gao et al., for the purpose of providing an automated form of analysis for the benefit of ensuring consistent and accurate diagnoses are obtained by the system and increasing the likelihood of a correct diagnosis of medical conditions.
In re Claim 18, the previous combination of Warner et al. and Gao et al.  as applied to claim 16 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but the examiner takes OFFICIAL NOTICE that the concept and advantages of only performing the AI diagnosis upon user request to allow independent physician assessment were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Warner et al. by enabling the user to activate the AI analysis after their own analysis, to obtain predictable results of enabling a user to conduct their own analysis before AI assistance is given so as to not be influenced by the results.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. as applied to claim 1.
In re Claim 22, Warner et al. a as applied to claim 1 discloses the claimed invention as shown above. Warner et al. is arguably silent on, but the examiner takes OFFICIAL NOTICE that the concept and advantages of displaying an FAQ for user selection were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Warner et al. by enabling the user to open an FAQ, to obtain predictable results of enabling a user to immediately receive answers to commonly asked questions.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. in view of Shinohara and in further view of Florencio et al.
In re Claim 23, Warner et al. discloses: a system for clinical analysis (at least at Figure 1-3, wherein inputs from multiple devices are received and displayed on various sectors of a display screen for use during a procedure and/or of monitoring a patient’s status) comprising: 
a multi-sector matrix screen further comprising multiple screen sectors (at least at Figure 1-3 and [0019]-[0046], wherein each area (311-321) is a sector displaying information from an input device); digital recording means to record all information [measured] (at least at ¶ [0035]-[0036], wherein the recording system (120) records data from the multiple data sources in an event log);
at least one [] speaker (at least at [0029] and [0034]);
at least one camera (at least at [0029] and [0062]);
at least one sound recording device (at least at the microphone in ¶ [0029] and [0062]);
5wherein the multi-sector matrix screen is configured to display multiple data inputs within the multiple screen sectors simultaneously (at least at Figure 1-3 wherein the screen displays the multiple data inputs at the same time. Wherein feeds from these inputs are also updated in a live fashion in [0022], [0028], [0038], etc.).
Warner et al. is arguably silent on saving the multiple data inputs recieved, but Shinohara et al. teaches: [a medical input recording apparatus, comprising] digital recording means to record all information shown on the multiple screen sectors (at least at Figure 5 and Figure 7-8 wherein multiple data input from multiple sectors of the display are recorded during a procedure and later retrieved for analysis by a user. See also [0050]-[0052], etc.). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to prsave the multiple data inputs received, as taught by Shinohara, for the purpose of saving the data for later playback or record keeping for the benefit of enabling later review of the data for more detailed medical analysis and increasing the extensibility of the system.
Warner et al. is arguably silent on the speakers being parametric speakers, but Florencio et al. teaches: [a speaker device for outputting audio information, comprising] wherein the system comprises parametric speakers (at least at [0002]-[0008] and [0026], wherein parametric speakers are used to provide the audio information to the user). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Warner et al. to use parametric speakers to output audio information, as taught by Florencio et al., for the purpose of reducing the energy consumption utilized by the speakers and increasing the privacy of the messages that are delivered for the benefit of increasing the energy efficiency of the system and preventing others such as the patient from overhearing messages from the system which may concern them (See also [0007]-[0008] of Florencio et al.).
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These include references related to the invention as a whole and individual features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/             Examiner, Art Unit 3715                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Shinohara receives support from JP2017-254770 filed 12/28/2017